Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Applicant’s amendment in the reply filed on 9/6/2022 is acknowledged, with the cancellation of Claims 3-4.  Claims 1, 2, and 5-30 are pending. Claims 1, 2, and 5-30 are examined on the merits.
     Any rejection that is not reiterated is hereby withdrawn.


OBJECTION TO SPECIFICATION
The disclosure remains objected to because of the following reason: although original filed claim recites “to a pest control composition comprising, in weight percentages based on total weight of the composition: sodium lauryl sulfate; alpha-pinene;1,8-cineole; camphor; cormmint oil and water”, the specification does not have support for the claim limitation of “to a pest control composition comprising, in weight percentages based on total weight of the composition: sodium lauryl sulfate; alpha-pinene;1,8-cineole; camphor; cormmint oil and water”.
Appropriate correction is required.


CONTINUATION PRIORITY
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
Application 17/705,705 is a CON of 17/454,610 11/18/2021 which is a CON of 16/266,451 02/04/2019 ABN which is a CON of 15/286,110 10/05/2016 PAT 10368543 which is a CON of 13/916,436 06/12/2013 PAT 9492490 which is a CON of 12/936,133 01/28/2011 PAT 8501247 which is a 371 of PCT/US2009/037735 03/19/2009 and claims benefit of 61/102,784 10/03/2008 and claims benefit of 61/043,084 04/07/2008 and claims benefit of 61/070,137 03/19/2008.
Instant application 17/705,705 
Claim 1 is drawn to a pest control composition comprising, in weight percentages based on total weight of the composition: sodium lauryl sulfate; alpha-pinene;1,8-cineole; camphor; cormmint oil and water.
Parent 17/454,610
Claim 1 is drawn to a pest control composition comprising, in weight percentages based on total weight of the composition: 0.1 to 8 isopropyl myristate; 0.1 to 30 triethyl citrate; 1,8-cineole; alpha-pinene; camphor; and water.
Grandparent 15/286,110 now US Patent 10368543
Claim 1 is drawn to a pest control composition comprising, in weight percentages based on total weight of the composition: 0.1 to 15 geraniol; 0.1 to 30 triethyl citrate; 0.1 to 2 vanillin; and 0.1 to 30 isopropyl myristate.
Great-grandparent 13/916,436 now US Patent 9492490
Claim 1 is drawn to a composition for controlling a target pest comprising 0.1% to 4% isopropyl myristate, 0.1% to 15% thyme oil white, 0.1% to 2% geraniol and at least one additional active ingredient selected from the group consisting of thymyl acetate, linalyl acetate, amyl butyrate, anise star oil, black seed oil, p-cymene, linalool, d-limonene, isopropyl myristate, lilac flower oil, methyl salicylate, alpha-pinene, piperonal, piperonyl alcohol, tetrahydrolinalool, thyme oil white, thyme oil red, thymol, vanillin, and wintergreen oil, wherein the composition causes synergistic control of the target pest, and wherein the target pest is an ectoparasite.
Great-great-grandparent 12/936,133 now US Patent 8501247
Claim 1 is drawn to a composition for controlling a target pest comprising at least two active ingredients selected from the group consisting of thymyl acetate, linalyl acetate, amyl butyrate, anise star oil, black seed oil, p-cymene, geraniol, isopropyl myristate, d-limonene, linalool, lilac flower oil, methyl salicylate, alpha-pinene, piperonal, piperonyl alcohol, tetrahydrolinalool, thyme oil white, thyme oil red, thymol, vanillin, and wintergreen oil, wherein the composition causes synergistic control of the target pest; wherein the target pest is an endoparasite, and wherein the composition comprises at least two active ingredients selected from the group consisting of alpha-pinene, thymol, para-cymene, linalool, thymyl acetate, and linalyl acetate; wherein the composition comprises alpha-pinene, para-cymene, thymyl acetate, and linalyl acetate; wherein alpha-pinene is present in an amount within a range of 4%-8%, thymol acetate is present in an amount within a range of 30-65%, para-cymene is present within a range of 4%-40%, and linalyl acetate is present within a range of 3%-40%.

Applications 17/454,610, 15/286,110, 13/916,436, and 12/936,133 do not have support for the claim limitation “a pest control composition comprising, in weight percentages based on total weight of the composition: sodium lauryl sulfate; alpha-pinene;1,8-cineole; camphor; cormmint oil and water”.  The four mentioned applications do not have support for the subject population used in application 17/705,705.  There is no support that suggest that applicant envisioned a pest control composition comprising, in weight percentages based on total weight of the composition: sodium lauryl sulfate; alpha-pinene;1,8-cineole; camphor; cornmint oil and water.
The only passage in these parent applications regarding cornmint as follows:
“The compositions of the present invention can also include any of the following oils listed below, or mixtures thereof: …cornmint oil…”([0141] of specification), together with other hundreds of other components.
“[W]hile the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc).
Since there is no support for the subject population used in the method of application 17/705,705 and despite the case being -filed as a continuation, the current application claims are not entitled to the benefit of an earlier filing date. 
Applicant argues that “Applicant disagrees with the Examiner’s assertion and with the mere conclusory statements setout in the above passages from the Office Action, and Applicant submits that because the Examiner has not provided more than that as alleged support for the objection to the specification and the denial of priority, the burden has not shifted to the Applicant to respond to the objection and the denial of the priority claim” (page 3, 2nd paragraph).
This is not found persuasive. As indicated above, “The only passage in these parent applications regarding cornmint as follows: “The compositions of the present invention can also include any of the following oils listed below, or mixtures thereof: …cornmint oil…”([0141] of specification), together with other hundreds of other components. No where in these Applications recites the composition in claim 1 that comprising cornmint, etc.. 
Applicant argues that “Moreover, even if we assume arguendo that the Examiner has provided more than mere conclusory statements in support of the above-referenced objection and denial, Applicant submits that independent claims 1, 15, 20, and 24 find support in paragraphs [0118], [0142],[0143], blend 113, [0160], [0161], [0320], and [0321] of the originally filed application” (page 3, 3rd paragraph).
This is not found persuasive. Paragraphs [0118], [0160], [0161], [0320], and [0321] do not recite any specific compositions at all , paragraphs [0142] and [0143] do not mention component cornmint at all, let alone the composition in claim 1. Blend 113 only contains sodium laury sulfate and water.


Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 5-30 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
 This rejection is maintained for reasons of record set forth in the Office Action mailed out on 6/6/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 9/6/2022. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1, 2, and 5-30 is/are directed to a pest control composition comprising, in weight percentages based on total weight of the composition: sodium lauryl sulfate; alpha-pinene;1,8-cineole; camphor; cormmint oil and water.
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, cormmint oil, etc. because there is no indication that extraction has caused the components of cormmint oil that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in cormmint oil.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 1, 2, and 5-30 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there is no indication that extraction has caused the components of alpha-pinene;1,8-cineole; and camphor that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in plant essential oils.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
Whether or not the non-nature based components such as sodium lauryl sulfate (in claim 1), potassium citrate, potassium sorbate (in claim 4), or isopropyl alcohol (in claim 6) in the composition make the composition “significantly more” than the judicial exception(s).  For compositions, “significantly more” is when the non-nature based components are not “well understood, routine, and conventional” as a part of the type of composition that it is in.  As evidenced by Wilson (US 20160309726 A1), sodium lauryl sulfate is routinely used in pesticide compositions together with plant essential oils (see Abstract and Title). As evidenced by Miresmailli et al (US 20130295153 A1), potassium citrate and potassium sorbate are routinely used in botanical fumigant pesticides compositions (see Title and [0060]). As evidenced by Bailey-Jackson (US 20150086656 A1), isopropyl alcohol is routinely used in natural pesticide composition together with plant essential oils (see Abstract). Therefore, the answer to Step 2B is no.  
Regarding claims 1, 5-8, 24, and 28-30, since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic.
             Claims 2, 9-23, and 25-27 require a certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature.   
Regarding claims 1, 15, 20, and 24, the presence of water in the claimed composition does not result in a markedly different characteristic for the claimed composition because plant materials already comprise water and thus have that same characteristic.
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

           Applicant’s argument on pages 9-12 have been carefully considered.
           First of all, Claim 2 of Example 2 directing to a beverage composition comprising pomelo juice and an effective amount of an added preservative has nothing to do with the current application. As the preservative affects the juice so that it spoils much more slowly than the naturally occurring juice by itself. However, it is not clear how the synthetically produced sodium lauryl sulfate affects the current pest control composition. Applicant is noted that the point is not whether the composition exists in nature or not, it is about how the addition of synthetically produced sodium lauryl sulfate affects the pest control composition. As pointed out in the previous office action, sodium lauryl sulfate is routinely used in pesticide compositions together with plant essential oils [see Wilson (US 20160309726 A1)]. Applicant needs to elaborate what marked difference sodium lauryl sulfate makes to the pest control composition.
          Regarding the “can have a synergistic effect” argument on page 12 (2nd paragraph from the bottom).    Applicant is noted that in order to claim synergistic effect, each composition needs to have a specific concentration or a concentration range, and Applicant needs to demonstrate a greater than additive effect. For example, 5% sodium lauryl sulfate inhibits pest growth by 10%; 6% alpha-pinene inhibits pest growth by 3%; 15% 1, 8-cineole inhibits pest growth by 20%; 2% camphor inhibits pest growth by 12%, 5% cornmint oil inhibits pest growth by 8%. By combining those components together, instead of showing 53% inhibition (additive effect), the composition shows 98% inhibition, which is statistically significant.

         Applicant's arguments have been fully considered but they are not persuasive, and therefore the rejections in the record are maintained.



Conclusion
             No claim is allowed.
            THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655